ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Vernon Ralph Pearcy for further review be, and the same is, denied. However, we note that we do not necessarily agree with the court of appeals’ interpretation of United States v. Broce, 488 U.S. 563, 109 S.Ct. 757, 102 L.Ed.2d 927 (1989). It is unnecessary to grant review to address that issue because we agree with the court of appeals’ conclusion, on the merits, that the mistrial in this case was justified by “manifest necessity” and .that reprosecution of petitioner following the mistrial was not barred by the double jeopardy clause.
BY THE COURT:
/s/ Alexander M. Keith Chief Justice